TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00149-CR


Steven Robert Miller, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 52,045, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal has filed a motion to withdraw as counsel. 
This Court may not grant the motion because the effect would be to leave the indigent appellant
without counsel.  Therefore, the motion is dismissed and counsel is instructed to refile his motion
in the district court.  That court may grant or deny the motion at its discretion.  If counsel is
permitted to withdraw, the court shall immediately appoint substitute counsel.
It is ordered May 24, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish